Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 09/21/2021 has been fully considered and is sufficient to overcome previous 35 USC 101 rejection. Further agreement was reached at interview on 10/13/2021 that amendment filed on 09/21/2021 overcame previous 35 USC 101 rejection):  
CN 106682369 (English translation submitted by the Examiner) discloses a method and system for identifying and correcting hydraulic simulation models of a heating pipe network so as to solve the technical problem that the hydraulic simulation model of the heating pipe network cannot acutely describe the actual pipe network operation (Pages 1-4).
Ahmed et al. (USPN. 6095426) discloses a controller for heating, ventilating and air-conditioning distribution systems, which includes feedforward and feedback control strategies. The controller has a feedforward control strategy that generates a control signal based on control set points and identified characteristics of the system, and which adaptively adjusts such set points based on changes that are measured with respect to the identified characteristics. The controller is particularly adapted for controlling the temperature during a heating or cooling operation in a controlled space (Abstract; col. 3, line 26-col. 4, line 60).
CN 106067677 (English translation provided by Examiner) discloses a static safety analysis method for an electro-thermal coupled multi-energy flow system, considering the mutual influence of power supply and heating systems and various possible expected accidents, 
Sumida (USPN. 7260510) discloses models that simulate operations from a component of a single function to a machine that combines many components and also to a system that combines a plurality of machines, which can be expressed by all physical systems such as an electric system and mechanical system, solid-state system and fluid system, and the like. The invention creates an overall function simulation model using a plurality of function simulation models which are independently provided for predetermined functions and are coupled via potential and flow variables. When respective function simulation models include linear characteristic elements A, B, C, E, F, and G and at least one function simulation model includes nonlinear characteristic elements X and Y, the nonlinear characteristic elements are separated from the linear characteristic elements by handling the nonlinear characteristics as functions in the function simulation model, the plurality of function simulation models are integrated as linear characteristic elements (integration process), and the nonlinear characteristic elements are linked to the functions in the integrated function simulation model (succession process) (Abstract; cols. 24-27).

Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "establishing the bilateral equivalent model…repeatedly performing a state estimation on the heating network based on the bilateral equivalent model, until a coverage state estimation result is acquired, comprising: setting a convergence accuracy d and a maximum number of cycles d of the state of estimation, and 
Claims 2 and 4-14 depend from allowed claim 1 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 19, 2021